PER CURIAM.
Lloyd Wright appeals from a final judgment awarding attorney’s fees and costs. That judgment stemmed from litigation wherein Mr. Wright was allegedly injured as a result of an automobile accident. Mr. Wright’s case was tried by jury and resulted in a defense verdict. Although Mr. Wright characterizes the issue in terms of a manifest injustice because a “different verdict should have been rendered,” this Court, by prior order, determined that our jurisdiction was limited to the final judg*534ment awarding attorney’s fees and costs due to an untimely notice of appeal.
The final judgment Mr. Wright appealed was entered because he rejected Appel-lee’s proposal for settlement in the amount of $45,000. See § 768.79, Fla. Stat. (2010); Fla. R. Civ. P. 1.442. Other than his assertion that the jury reached the wrong result, Mr. Wright makes no real argument demonstrating error in the award of attorney’s fees and costs, and has only succeeded in incurring additional fees for this appeal.
AFFIRMED.
PALMER, TORPY and COHEN, JJ„ concur.